Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 23, 2018

The Court of Appeals hereby passes the following order:

A19A0035. DAVID ALLEN GROVES v. THE STATE.

      In 2008, David Allen Groves pleaded guilty to seven counts of entering a

vehicle with the intent to commit a theft. The trial court sentenced Groves to serve

five years in confinement followed by twenty-five years of probation. Groves’s

probation was subsequently revoked in full in December 2015. Thereafter, Groves

filed his “Defendant Motion to Vacate Void Sentence.” The trial court denied

Groves’s motion, and he filed this direct appeal. We, however, lack jurisdiction.

      In construing pleadings, substance controls over nomenclature. Kuriatnyk v.

Kuriatnyk, 286 Ga. 589, 590 (690 SE2d 397) (2010). In his “Defendant Motion to

Vacate Void Sentence,” Groves challenges the revocation of his probation. Because

the underlying subject matter of Groves’s appeal is the revocation of his probation,

he was required to file an application for discretionary appeal to obtain review in this

Court. See OCGA § 5-6-35 (a) (5), (b); Jones v. State, 322 Ga. App. 269, 269, n. 2
(745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105, 105 (485 SE2d 214)

(1997). His failure to do so deprives us of jurisdiction over this appeal, which is

hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/23/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.